Case 1:19-cv-01540-TNM Document 39-2 Filed 12/11/20 Page 1 of 4




                Exhibit 1
                       Case 1:19-cv-01540-TNM Document 39-2 Filed 12/11/20 Page 2 of 4


D'Andrea Green

From:                                           D'Andrea Green
Sent:                                           Friday, November 6, 2020 5:36 PM
To:                                             'cbnwaneri@gmail.com'
Cc:                                             Richard Smith; JP Kernisan; Valerie Ramos
Subject:                                        NWANERI v. QUINN EMANUEL URQUHART & SULLIVAN LLP (Doc# -, D.D.C. 1:19-
                                                cv-01540-TNM)
Attachments:                                    2020-11-06 Minute Order [dckt ].pdf


VIA EMAIL

Dear Mrs. Nwaneri,

Please see attached, the signed Minute Order filed in the D.C. District Court today, November 6, 2020 on
behalf of Judge McFadden.

Thank you kindly,

D'Andrea Green
Paralegal,
Quinn Emanuel Urquhart & Sullivan, LLP

1300 I Street, NW, Suite 900
Washington, D.C. 20005
202-538-8154 Direct
202.538.8000 Main Office Number
202.538.8100 FAX
dandreagreen@quinnemanuel.com
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above. This message
may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of this message is not the intended
recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any
review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please notify us immediately
by e-mail, and delete the original message.




                                                                                   1
                Case 1:19-cv-01540-TNM Document 39-2 Filed 12/11/20 Page 3 of 4
This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record
and parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed
electronically, if receipt is required by law or directed by the filer. PACER access fees apply to all other users. To
avoid later charges, download a copy of each document during this first viewing. However, if the referenced
document is a transcript, the free copy and 30 page limit do not apply.

                                                  U.S. District Court

                                                 District of Columbia

Notice of Electronic Filing

The following transaction was entered on 11/6/2020 at 1:33 PM EDT and filed on 11/6/2020
                     NWANERI v. QUINN EMANUEL URQUHART & SULLIVAN
Case Name:
                     LLP
Case Number:         1:19-cv-01540-TNM
Filer:
Document Number: No document attached

Docket Text:
MINUTE ORDER granting in part, denying in part, and holding in abeyance in part the Plaintiff's [37] Notice of
Procedural Errors and Rule Violations. To the extent that the Plaintiff seeks an extension of time to respond to the
Defendants' [29] Motion to Dismiss, the [37] Notice is GRANTED. The Plaintiff shall respond to the Defendants'
Motion to Dismiss on or before 11/27/2020. The Court advises the Plaintiff that further requests for an extension of
time will be disfavored. The Defendants shall have two weeks from the date the Plaintiff's response is filed to file
their reply. To the extent that the Plaintiff seeks an expanded page limit for her response to the Motion to Dismiss,
the [37] Notice is DENIED. The Plaintiff shall comply with the 45-page limit as set out in Local Rule 7(e) and this
Courts [4] Standing Order. The Plaintiff's remaining procedural concerns will be held in abeyance by the Court and
addressed at a later date. SO ORDERED. Signed by Judge Trevor N. McFadden on 11/6/2020. (lctnm2)


1:19-cv-01540-TNM Notice has been electronically mailed to:

Richard C. Smith richardsmith@quinnemanuel.com, dandrea-green-9335@ecf.pacerpro.com,
dandreagreen@quinnemanuel.com, richard-smith-7432@ecf.pacerpro.com

1:19-cv-01540-TNM Notice will be delivered by other means to::

CRYSTAL B. NWANERI
8297 Delhi Rd
North Charleston, SC 29406
Case 1:19-cv-01540-TNM Document 39-2 Filed 12/11/20 Page 4 of 4
                                                       Hasler                              FIRST-CLASS MAIL
                                                              r>~.rr*
                                                       i -f         ?5£l       .5 =

                                                                                            «« M        sk
                                                       i"\iy
                                                                           m
                                                                                      -,     ZIP 20001
                                                                                      c    011010645842




       ijriw I \r\’                    .V M I 1 i\ w
                                                        I
                1300 I Street NW, 9* Floor
                 Washington, DC 20005




            Crystal B. Nwaneri
              8297 Delhi Rd
        North Charleston, SC 29406
